Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101218907A cited by applicant.  CN101218907A discloses a microwave energy application apparatus for irradiating a material (Figure 2), comprising: at least one microwave energy source (8) configured to generate microwave energy; at least one microwave applicator (14) having a microwave energy emitting face comprising a dielectric resonator for directing microwave energy towards the material to be irradiated (see Translation, page 14 of 18, lines 38-42); and a waveguide (2) coupling microwave energy from the microwave energy source (8) to the microwave applicator (14) for application to a material to be treated (abstract).  Regarding claim 22, CN101218907A discloses the dielectric resonator comprises a ceramic, glass or Teflon (See translation, page 14 of 18, lines 38-42). 
Claim(s) 23, 27-28 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NL1033105 cited by applicant.  Regarding claim 23, NL1033105 discloses a microwave energy application apparatus for irradiating a material (Figures 1, 2), comprising: at least one microwave energy source (see translation, page 16 of 20, lines 17-19) configured to generate microwave energy; at least one microwave applicator (13, Figures 1-2) having a microwave energy emitting face comprising a slow-wave microwave applicator having grooves (3) arranged in parallel across a direction of propagation of the microwave energy (Figures 1-2); and a waveguide coupling microwave energy from the microwave energy source (4) to the microwave applicator (13) for application to a material to be treated (assembly of 7, 8, 10, 12, 11, 14). Regarding claim 27, NL1033105 discloses the grooves are perpendicular to the direction of propagation of the microwave energy (Figures 3-4).  Regarding claim 28, NL1033105 discloses the grooves are mutually spaced substantially equidistantly (Figures 3-4). Regarding claim 38, NL1033105 discloses a microwave energy application method (Abstract), comprising: providing microwave energy with at least one microwave energy source (4); receiving the microwave energy from the microwave energy source (4) with at least one microwave applicator (13); and applying the microwave energy with the microwave applicator (13) to a material to be treated; wherein the microwave applicator comprises one of: a dielectric resonator (see translation, page 17 of 20, lines 36-37); and a slow- wave microwave applicator having grooves (3) arranged in parallel across a direction of propagation of the microwave energy.
                                                                                                                                                                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-30, 32 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0578595 cited by applicant, in view of Overturf et al (US 2012/0160839).  Regarding claims 29 and 39-40, EP0578595 discloses a microwave energy application apparatus for irradiating a material (Abstract), comprising: at least one microwave energy source (2) configured to generate microwave energy, at least one microwave applicator (3) having a microwave energy emitting face (12) for emitting microwave energy; and a waveguide (9, figure 2) coupling microwave energy from the microwave energy source (2) to the microwave applicator (3) for application to a material to be treated.  However, EP0578595 does not disclose the microwave energy decays exponentially with distance from the microwave energy emitting face.  Overturf discloses a microwave energy decays exponentially with distance from the microwave energy emitting face (see abstract advantage).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP0578595 the microwave energy decays exponentially with distance from the microwave energy emitting face as taught by Overturf in order to prevent microwave leakage to outside of the applicator. Regarding claim 30, EP0578595A1 discloses the microwave energy source is configured to output microwave energy with a frequency of approximately 2.45GHz (translation, page 11 of 14, lines 15-16).  Regarding claim 32, Overturf discloses the microwave energy source is configured to output microwave energy a frequency with approximately 5.8 GHz (par. 0104).
Claim(s) 33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0578595 cited by applicant, in view of Overturf et al (US 2012/0160839) and further in view of CN101218907A cited by applicant.  EP0578595/Overturf discloses substantially all features of the claimed invention except the microwave energy emitting face is planar.  CN101218907A discloses a microwave energy emitting face is planar (21, Figure 5).  Regarding claims 35-37, CN101218907A discloses a weed, parasite, bacteria, fungi, spore of seed killing device, comprising one or more microwave energy application apparatus as claimed in claim 29 (abstract); A soil sterilizing, conditioning or nitrification device, comprising one or more microwave energy application apparatus as claimed in claim 29 (abstract); A drying device, comprising one or more microwave energy application apparatus as claimed in claim 29. 
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0578595 cited by applicant, in view of Overturf et al (US 2012/0160839) and further in view of NL1033105 cited by applicant.  Regrading claim 31, EP0578595/Overturf discloses substantially all features of the claimed invention except the microwave energy source is configured to output microwave energy with a frequency of approximately 860 MHz to 960 MHz.   NL1033105 discloses the microwave energy source is configured to output microwave energy with a frequency of approximately 860 MHz to 960 MHz (see translation, page 16 of 20, lines 20-23).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP0578595/Overturf a microwave energy source is configured to output microwave energy with a frequency of approximately 860 MHz to 960 MHz as taught by NL1033106 in order to provide sufficient energy to the heating object.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0578595 cited by applicant, in view of Overturf et al (US 2012/0160839) and further in view of CN1408200A cited by applicant.  EP0578595/Overturf discloses substantially all features of the claimed invention except a reflector located to reflect microwave energy emitted from the microwave energy emitting face, such that the material moves between the reflector and the microwave energy emitting face. CN1408200A discloses a reflector located to reflect microwave energy emitted from the microwave energy emitting face, such that the material moves between the reflector and the microwave energy emitting face. (Figure 10).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in EP0578595/Overturf a reflector located to reflect microwave energy emitted from the microwave energy emitting face, such that the material moves between the reflector and the microwave energy emitting face as taught by CN1408200A in order to heat the object both by microwave energy and the reflecting waves of microwave energy. 
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NL1033105 cited by applicant.  NL1033105 discloses substantially all features of the claimed invention except the grooves have a depth of between 6 and 26 mm (as claimed in claim 24), between 6 and 13 mm (as claimed in claim 25), and between 13 and 26 mm (as claimed in claim 26). It would have been obvious to one ordinary skill in the art at the time the invention was made to have the grooves have a depth of between 6 and 26 mm (as claimed in claim 24), between 6 and 13 mm (as claimed in claim 25), and between 13 and 26 mm (as claimed in claim 26) in order to suit user specific application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 17, 2022